As filed with the Securities and Exchange Commission on April 29, SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) x Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 Century Aluminum Company (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: TABLE OF CONTENTS Page NOTICE OF ANNUAL MEETING OF STOCKHOLDERS 1 PROXY STATEMENT 2 ANNUAL MEETING OF STOCKHOLDERS 2 PROPOSAL NO. 1:ELECTION OF DIRECTORS 5 COMPENSATION DISCUSSIONAND ANALYSIS 16 COMPENSATION COMMITTEE REPORT 28 AUDIT COMMITTEE REPORT 38 PROPOSAL NO. 2:RATIFICATION OF APPOINTMENT OF INDEPENDENT AUDITORS 40 OTHER MATTERS 41 STOCKHOLDER PROPOSALS 41 PROXY CARD 42 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS June 24, 2008 To the Stockholders of Century Aluminum Company: We invite you to attend our 2008 Annual Meeting of Stockholders on June 24, 2008, at 8:30 a.m., local time, at our executive offices located at 2511 Garden Road, Building A, Suite 200, Monterey, California. At the meeting, we plan to: 1. Elect three Class III directors to our Board, each for a term of three years; 2. Ratify the appointment of Deloitte & Touche LLP as our independent auditors for the fiscal year ending December 31, 2008; and 3. Transact any other business that may properly come before the meeting or at any adjournments or postponements of the meeting. You may vote at the meeting if you owned our common stock at the close of business on May 1, 2008.Please note, there are three ways that you can vote before the meeting - by telephone, by the Internet or by mailing the enclosed proxy card. By Order of the Board of Directors, Robert R. Nielsen Executive Vice President, General Counsel, and Secretary Monterey, California April 28, YOUR VOTE IS IMPORTANT If you do not expect to attend the 2008 Annual Meeting, or if you do plan to attend but wish to vote by proxy, please complete, sign, date and return promptly the enclosed proxy card in the enclosed postage-paid envelope.You may also vote by telephone or electronically by the Internet. Table of Contents Century Aluminum Company PROXY STATEMENT ANNUAL MEETING OF STOCKHOLDERS June 24, 2008 Our board of directors is soliciting proxies for the 2008 Annual Meeting of Stockholders of Century Aluminum Company, which we refer to as Century.This booklet of information and the accompanying proxy card contain information about the items you will vote on at the Annual Meeting. Distribution of these documents is scheduled to begin on or about May 13, 2008. QUESTIONS AND ANSWERS Q.When and where is the Annual Meeting of Stockholders being held? A.The 2008 Annual Meeting is being held on June 24, 2008 at 8:30 a.m. local time, at our principal executive offices which are located at 2511 Garden Road, Building A, Suite 200, Monterey, California 93940. Q.Who is entitled to vote and how many votes do I have? A.You may vote at the 2008 Annual Meeting if you owned shares of our common stock at the close of business on May 1, 2008.Each stockholder is entitled to one vote for each share of common stock held. Q.How many shares are available to vote in the Annual Meeting? A.On April 25, 2008, there were 41,133,927 shares of Century common stock outstanding.On our record date of May 1, 2008, we anticipate approximately the same number of shares will be outstanding and entitled to vote at the Annual Meeting.The number of shares outstanding and entitled to vote at the Annual Meeting as of the record date may be increased by a de minimus amount due to exercises of compensatory stock options and the vesting of service based performance shares between April 25, 2008 and the record date. Q.What constitutes a quorum for the meeting? A.The holders of a majority of the outstanding shares of Century’s common stock will constitute a quorum for the transaction of business at the 2008 Annual Meeting.Only shares of Century common stock that are present at the Annual Meeting, either in person or represented by proxy (including shares that the holder abstains from voting or does not vote with respect to one or more of the matters present for stockholder approval), will be counted for purposes of determining whether a quorum exists at the meeting. Q.How do I vote? A.If you are the stockholder of record, you may vote in person by attending the Annual Meeting or by completing and returning a proxy by mail, telephone, or electronically using the Internet, by the deadline indicated in the proxy card.To vote your proxy by mail, mark your vote on the enclosed proxy card, then follow the directions on the card.To vote your proxy by telephone or electronically using the Internet, see the information on the proxy card and have the proxy card available when you call or access the Internet website.If you vote by proxy, your shares will be voted according to your directions.If you sign and return your proxy card but do not mark any selections, your shares represented by that proxy will be voted as recommended by the board of directors.Whether you plan to attend the meeting or not, we encourage you to vote by proxy as soon as possible. If you are a beneficial owner, you must timely deliver your voting instructions to your respective bank, broker or other nominee, following the specific instructions that have been provided to you by your bank, broker or other nominee. Page 2 Table of Contents Q.What is the difference between holding shares as a stockholder of record and as a beneficial owner? A.Most of our shareholders hold their shares through a stock broker, bank or other nominee rather than directly in their own name. As summarized below, there are some differences between shares held of record and those owned beneficially. Stockholder of Record.If your shares are registered directly in your name with our transfer agent, Computershare Investor Services LLC, you are considered the stockholder of record of those shares.As the stockholder of record, you have the right to grant your voting proxy directly to us or to vote in person at the Annual Meeting. Beneficial Owner.If your shares are held in a stock brokerage account or by a bank or other nominee, you are considered the beneficial owner of shares held in “street name.”These proxy materials are being forwarded to you by your broker or nominee, who is considered to be the stockholder of record for those shares.As the beneficial owner, you have the right to direct your broker, bank or nominee on how to vote.Your broker or nominee has enclosed a voting instruction card for you to use in directing your broker or nominee as to how to vote your shares.As a beneficial holder, you are invited to attend the Annual Meeting; however, because you are not the stockholder of record, you may not vote these shares in person at the Annual Meeting unless you obtain a signed proxy from the record holder giving you the right to vote the shares. Q.How do I vote my shares that are held in a Century 401(k) plan? A.If you participate in one of Century’s 401(k) plans, you must provide the trustee of the 401(k) plan with your voting instructions in advance of the meeting.You may do this by returning your voting instructions by mail, or submitting them by telephone or electronically, using the Internet.You cannot vote your shares in person at the Annual Meeting; the trustee is the only one that can vote your shares.The trustee will vote your shares as you have instructed. If the trustee does not receive your instructions, your shares generally will be voted in proportion to the way the other plan participants voted.To allow sufficient time for voting by the trustee, your voting instructions must be received by June 20, Q.
